 DERENSON'S273Bureau, Inc., employed as foreman, dough mixers, oven men,moulder men, machine men, benchhands, control room men,jobbers, bakers, helpers, excluding guards, professional em-ployees, and supervisors as defined in the Act, machinists,engineers,clericals,officeemployees, driver salesmen,special delivery drivers, over-the-road transport drivers,delivery men, semitruck and trailer drivers, loaders, checkers,wrappers, delivery men for retail bakeries, stockmen and flourblenders,assistantstockmen and flour blenders, men in chargeofmiscellaneous help, miscellaneous help, floorladies,assist-ant floorladies,machine operators, experienced girls, be-ginners, and all other employees, as their representative forpurposes of collectivebargaining,and that pursuant to Section9 (a) of the Act, the aforesaidorganizationis the exclusiverepresentativeof all the employees included in theforegoingunit, for the purposes of collective bargaining with respect toratesof pay, wages, hours of employment, and other conditionsof employment.DERENSON'SandLOCAL 576, FURNITURE WORKERS, UP-HOLSTERERS AND WOOD WORKERS UNION, INDEPEND-ENT. CasesNos. 21-CA-1353 and 21-CA-1408. April 22, 1953.DECISION AND ORDEROn December 30, 1952, Trial Examiner David F. Doyleissued his Intermediate Report in the above-entitled proceed-ings,finding that the Respondent had engaged in certain unfairlabor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto. There-after, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with these cases to a three-member panel [ Mem-bers Houston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed., The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the cases, and hereby adopts theiThe Respondent filed a motion with the Board allegingthat the Unionis not in compliancewith Section9 (h) ofthe Act by virtue of the fact that Gus Brown has not filed an affidavitas an officer of the labor organization and requesting an investigation of Brown's statusas business representative.An administrative investigation of this matter,however, has notdisclosed informationshowing thatBrown isan officer of the Union,and we are adminis-tratively satisfiedthat the Unionis, and has been,in compliance at all timesmaterial. In itsbrief the Respondent renewed several motions for dismissal made at thehearing which weredenied by the Trial Examiner.TheTrial Examiner's rulings are affirmed,and the motions arehereby denied.104 NLRB No. 38. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings,conclusions,and recommendations of the TrialExaminer with the following additions and modifications.On June 25, 1951, following an election conducted on May L5,1951, pursuant to a stipulation for certification upon consentelection, the Union was certified as the bargaining representa-tive for an appropriate unit of the Respondent's employees.On June 5, 1951, the Union had made its first request to bargainon the Respondent. Following many months of attempting toengage the Respondent in bargaining (as detailed by the TrialExaminer in his Intermediate Report) the Union, on February27,1952, filed a _charge alleging that the Respondent hadsince June 25, 1951, and at all times thereafter, refused tobargain in good faith with the Union. On or about March 28,1952, the Respondent's official met with a Board agent, agreedto bargain with the Union, and by letter notified the Union.The Board agent, on March 31, 1952, wrote the Union, as setforth in the Intermediate Report, that, as the Respondent hadindicated that it was willing to bargain in good faith, it wouldbe advisable for the Union to withdraw its charge. On April 1,1952, the Union executed the withdrawal request, which wasapproved by the Board's Regional Director the following day.The Union on March 31, 1952, resumed its efforts to engagethe Respondent in collective bargadning: Again the Respondentindulged in tactics described 1y the Trial Examiner as "delayand sham bargaining" acid finally, after a meeting on April14, 1952, refused to meet with the union representative or tosupply him with the wage data requested by the Union andpromised by the Respondent:OilMay 6, 1952, the Unioh filed another charge, in Case No.21=CA 1408, alleging that the n.espondenthad refusedtobargainand to supply the Union with the requested wage data. On June12, 1952, the Regional Director notified the Respondent thatthe charge in Case No. 21-CA=1353, whichhadbeen withdrawn,had been reinstated.The Respondent contends that the 6-month period of limita-tion provided for in Section 10 (b) of the Act should be com-puted from May 6; 1952, the date the charge in Case No. 21-CA-1408 was filed, and not, as apparently computed by the TrialExaminer,, from February 27, 1952, the date of the filing ofthe charge in Case No. 21-CA=1353. We agree with this con-tention of the Respondent. When the charge was withdrawn,under the circumstances detailed herein and in the Inter-mediate Report, the charge ceased to establish a cutoff dateand the Respondent, until the filing of another charge, hadthe right under Section 10 (b) to be assured that it would notbe held liable for activities engaged in more than 6 months be-fofe the latter charge.2 The record, however, is clear that theRespondent refused to bargain in good faith with the Unionduring the 6-month period preceding May 6, 1952, the date onwhich the charge in Case No. 21-CA-1408 was filed. We fix2See Olin Industries, Inc., 97 NLRB 130. Compare Courier Post Publishing Company, 102NLRB 26,where the Board came to a different conclusion in a case involving a charge with-drawn in connection with a formal settlement agreement. DERENSON'S275the date of the commencement of the violation on November14, 1951, when Brown called Mitzenmacher regarding a ne-gotiating meeting and asked why he had not heard from him.ORDERUpon the entire record in the cases, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent,Derenson's, Los Angeles, California, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Local 576, FurnitureWorkers, Upholsterers and Wood Workers Union, Independent,as the exclusive representative of all the employees in theappropriate unit described in the Intermediate Report.(b) In any manner interfering with the efforts of Local 576,FurnitureWorkers, Upholsterers and Wood Workers Union,Independent, to bargain collectively with it on behalf of theemployees in the aforesaid appropriate unit.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectively with Local 576,FurnitureWorkers, Upholsterers and Wood Workers Union,Independent, as the exclusive bargaining representative of allthe employees in the aforesaid appropriate unit with respecttowages,rates of pay, hours of employment, or other condi-tions of employment, and if an agreement is reached, embodysuch understanding in a signed contract.(b)Post at its plant at Los Angeles, California, copies ofthe notice attached to the Intermediate Report marked "Ap-pendix." 9 Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after being dulysigned by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintainedby it for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by:,the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-first Regionin writing within ten (10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.3 This notice,however, shall be,and it hereby is,amended by striking therefrom the words"The Recommendations of a Trial Examiner"and substituting in lieu thereof the words"A Decision and order."in the event that this Order is enforced by a decree of a UnitedStates Court of Appeals, there shall be substituted for the words"Pursuant to a Decision andOrder"the words "Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order." 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b)of the National Labor Relations Act, asamended,herein called the Act, was heard at Los Angeles,California,on October 20-22,1952,pursuant to due notice to all parties.At the hearing all parties were represented, wereafforded full opportunity to be heard,to examine and cross-examine witnesses,to introduceevidence bearing on the issues, to argue the issues orally upon the record,and to file briefsand proposed findings.The Respondent filed a brief which has been considered.The consolidated complaint issued by the General Counsel of the National Labor RelationsBoard i on August 1, 1952,and duly served on the Respondent alleged in substance that theRespondent on or about June 28,1951,and at all times thereafter,had refused and failed tobargain collectively in good faith with the Union,which was the certified representative of itsemployees in an appropriate unit, thereby violating Section 8 (a) (1) and(5) of the Act.The Respondent filed an answer to the consolidated complaint on August 12, 1952, and anamended answer on October 20, 1952,which denied the commission of any unfiar labor prac-tices and set forth certain affirmative defenses to the complaint The General Counsel movedto strike some of the affirmative defenses on various grounds.These motions came onregularly for argument at the hearing and were decided by the Trial Examiner, as will beset forth in detail hereafter.Upon the entire record in the case and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDavid Erenberg,an individual,does business under the duly registered fictitious name"Derenson's" at Los Angeles, California.Derenson's engages in the manufacture,sale, anidistribution of component metal parts for furniture.Products of Derenson's Los Angeles,California,plants, valued at approximately$150,000 annually,are sold and delivered to theStateManufacturing Company, which uses Derenson's products in the manufacture of outdoorfurniture State Manufacturing Company annually sells and ships to customers located outsidethe State of California,merchandise valued in excess of $ 50,000. 2Upon the pleadings and the record,I find that at all times material herein, Derenson's wasengaged in commerce within the meaning of the Act 9ILTHE ORGANIZATION INVOLVEDUponthe entirerecord I find that the Unionis a labor organizationwithin themeaning ofSection 2(5) of the ActIII.THE UNFAIR LABOR PRACTICESA.Background;the representation case, appropriate unit,union majority,Board certificationOn April 20,1951, the Union filed a petition for certification of representatives with theRegional Office for a unit of Derenson's employees.This petition instituted Case No 21-RC-1941 before the Board On May 3, 1951,the Union filed a second petition of similar nature fora slightly larger unit of Respondent's employees in Case No 21-RC-1938.On May 16, 1951,the Respondent and the Union executed an agreement for stipulation for certification uponconsent election,which was approved by the Regional Director on the same day Pursuant tothis agreement,an election was conducted by the Board on May 25, 1951,with the result thati The General Counsel of the Board and his representative at the hearing are referred toherein as the General Counsel,Derenson's as the Respondent,and the above-named chargingUnion as the Union,or as Local 576.2Respondent's amended answer admitted these facts which were set forth in the consoli-dated complaint.See also testimony of Harry Mitzenmacher,reviewed herein, as to the re-lationship of the operation of Derenson's and State Manufacturing Company.SHollow Tree Lumber Company,91 NLRB 635. DERENSON'S277Teamsters'Local No.196,4 which had intervened in the proceeding,received 3 votes and theUnion 17 votes.On May 31, 1951,the Teamsters,by letter to the Regional Director,objectedto the election upon the ground that...Gus Brown,who is presently designated as business agent for Local No. 576, is intruth an officer of Local No 576 He has been designated as a business agent for thesole purpose of avoiding the requirements of Section 9 (h) of the ActSince Gus Brown is in truth an officer of the Union,his failure to file the affidavit underSection 9(h) bars the Union from the use of the services of the Board.On June 6, 1951, the Regional Director issued his report on objections,recommending thattheobjections be overruled on the ground that"contrary to the contention of Local 196,Gus Brown has filed an affidavit under Section 9(h) Said affidavit is on file with the Com-pliance Branch of the National Labor Relations Board in Washington, D.C."Thereafter on June 25,1951,the Board issued its Decision and Certification of Representa-tives which reads in part as follows:Thereafter,on June 1,1951, Teamsters Local Union No. 196 filed objections to theelection.The Regional Director investigated the issues raised by the objections, and onJune 6, 1951;issued and served upon the parties his report on objections,in which herecommended to the Board that the objections be overruled.No exceptions were filed totheRegional Director'sreport within the time provided therefor.We therefore adoptthe recommendations of the Regional Director and find that the objections raise no sub-stantial and material issues as to the election.The objections are hereby overruledThe Board also found that the following employees of Derenson's constituted a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9 (h) of the Act:All production and maintenance employees,truckdrivers,warehousemen,and helpersin the plant located at 1522 North Indiana Street. Los Angeles 31, California,excludingoffice and clerical employees,watchmen,guards, salesmen,professional employees,and supervisors as defined in Section 2 (11) of the ActThe Board thereupon certified the Union as the bargaining representative of the employeesin the above-described unit.Upon the entire record I find that the unit of Respondent's employees described above isappropriate for the purposes of collective bargaining,that the Union on May 25, 1951, repre-sented a majority of the employees in the aforesaid appropriate unit, and that on and afterJune 25, 1951,the Union was the certified bargaining representative of said employees.B.The motions to strike certain defenses setforth in Respondent's answerAfter the election referred to above, the Union initiated bargaining with the RespondentBecause of its dissatisfaction with Respondent's good faith in these negotiations,it ultimatelyfiled charges with the Board, upon which the instant complaint is based In its answer in thisproceeding,the Respondent pleaded several affirmative defenses against which the GeneralCounsel made a motion to strike The most important of these affirmative defenses is allegedin the answer as follows:ThatGus Brown,who is presently designated as Business Agent forLocal #576, is intruth and fact an officer of Local# 576. GusBrown has been designated as BusinessAgent for the sole purpose of avoiding the requirements of Section 9 (h) of the LaborManagement RelationsAct.The officers of Local #576 are "fronting"for Gus Brownfor the sole purpose of avoiding the requirements of Section9 (h) of the Act.The failureof Gus Brown to file the affidavit required by Section9 (h) of the Actbars the Union fromutilizing the processes of the Board and bars the Board from issuing a complaint againstRespondent upon a charge of unfair labor practices filed by a noncomplying union.A second affirmative defense realleged the above,and added a statement that there was noduty upon Respondent to bargain collectivelywitha unionwhich had not complied with theprovisions of Section9 (h) of the Act.A third affirmative defense allegedthat Local 576 hadnot complied with the provisions of Section 9 (h) ofthe Act,and that the Board was withoutjurisdiction to issue a complaint against Respondent upon a charge of unfair labor practicea This labororganizationis hereafterreferredto as the Teamsters.Z83Z300 - 54 - 19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiledby the noncomplying union, and that there was no duty upon Respondent to bargaincollectively with Local 576 as that Union had not complied with the provisions of the ActThe General Counsel moved to strike the above defenses on the ground that the Board hadadministratively determined, prior to the issuance of the instant complaint, that the Unionhad complied with Section 9 (f), (g), and(h) of the Act,and that the allegations did not statea valid defense in this proceeding.Itwill be noted that the paragraph of the answer quoted above raises the question of com-pliance only on the ground that Gus Brown,who had not filed an affidavit,was required to fileone under the Act. In his argument the General Counsel stated that if it was the contention ofthe Respondent that the proper officers of the Union had not filed affidavits,the proper remedyfor the Respondent under the circumstances was to request the Board for an administrativedetermination of compliance status,the procedure followed in United Electrical,Radio andMachine Workers of America, 96 NLRB 1029 He also pointed out that the identical objectionto the Board's determination that the Union was in compliance was entered in the representa-tion proceeding by the Teamsters,and that the Regional Director had found,and the Boardconfirmed the finding,that Gus Brown,the officer in question,had filed an affidavit pursuantto Section 9 (h) of the ActThe Respondent then argued that the affidavit of Gus Brown filed with the Board pursuantto Section 9 (h) of the Act was perjurious,and constituted a fraud upon the Board,and that theBoard's determination that the Union was in compliance was vitiated by the fraud.The Re-spondent contended that it had the right to prove this fraud upon the Board in this proceeding.The General Counsel denied that the truth or falsity of Brown's affidavit was a litigable issuein this proceeding,and stated that the Respondent's complaint that Brown's affidavit wasperjurious should be properly directed to the Department of Justice which has charge ofthe prosecution of individuals who file false affidavits with the Board pursuant to Section9 (h). In support of his position the General Counsel cited Sunbeam Corporation and UnitedElectrical, Radio and Machine Workers of America, 93 NLRB 1205.In that case,a similar situation,the Board wrote as follows:Respondent does not deny that it refused to bargain with the Union. Despite the filingof non-Communist affidavits by the Union's officers as required by Section 9 (h) of theAct, Respondent nevertheless contends that the Union is a completely dominated instru-ment of the Communist Party This alleged fact.Respondent argues, relieved it of anyduty to bargain.Respondent's interpretation of the Act runs counter to the plain intent of CongressWhen the amendments to the National Labor Relations Act were being considered, Con-gress showed abundant concern for the problem of communism in labor organizations.It chose to meet this problem,not by writing qualifications into the substantive or defim-tional portions of the Act,but by enacting the procedural requirements of Section 9 (h).The question whether some persons filing the non-Communist affidavits required by thatsection have committed perjury was clearly intended by Congress to be the concern of theDepartment of Justice.Were the Board to take upon itself the task of deciding the truth orfalsity ofnon-Communist affidavits,itwould be departing from the legislative plan.The Board has consistently adhered to the above policy. 6The Respondent argued that as stated by the United States Supreme Court in N.L.R.B. v.Highland Park Manufacturing Company, 341 U. S. 322, 95 L. ed. 969 (1950), the purpose ofthe non-Communist affidavit provision in Section 9 (h) of the Taft-Hartley Act is to "whollyeradicate and bar from leadership in the American Labor Movement, at each and everylevel,adherence to the Communist party and believers in the constitutional overthrow ofour Government." Counsel for the Respondent acknowledged in his argument that the Board6A case concerning the same parties as United Electrical, Radio and Machine Workers ofAmerica, supra6See DaltonTelephone Company, 82 NLRB 1001, enforced 187 F. 2d 811 (C. A. 5, March 2,1951) (motion of respondent to remand for findings regarding compliance matters, denied);Red Rock Company, 82 NLRB 521, enforced as modified 187 F. 2d 76 (C. A. 5, February 15,1951);Vulcan Forging Company, 85 NLRB 621, reversed on other grounds 188 F. 2d 927(C.A. 6, March 23, 1951);Ann Arbor Press, 85 NLRB 28,enforced as modified 188 F. 2d917 (C. A. 6, March 25, 1951); Greensboro Coca Cola Bottling Company, 82 NLRB 67, en-forced 180 F. 2d 840(C.A. 4); cf.N.L.R.B.v. Highland Park Manufacturing Company,341 U.S. 322.See also Stationers Corporation,96 NLRB 196;Louisville- Container Corporation,99 NLRB81; and Alpert and Alpert,92 NLRB 806. DERENSON'S279has consistently held that a Union's compliance with Section 9 (f), (g), and(h) is a matter forthe Board's determination,and that such a matter is not a litigable issue,but the counsel forthe Respondent argued that the question as to the validity of the Board's position has not yetbeen finally determined by the courts. He argued that the Supreme Court in Highland ParkManufacturing Company, supra,had held that questions of law material to a determinationby the Board that a union has complied with the affidavit requirements of Section 9, are subjectto judicial review at the instance of an employer in an unfair labor practice proceeding. Heargued that the courts have left undetermined until now the question of whether a finding ofact by the Board that a union has or has not complied with the requirements of Section 9 (h)is subject to judicial review in a similar proceeding.He pointed out that in N.L.R.B. v. RedRock Co.,187 F.2d 96,cert. denied 341 U. S. 950,the court,in enforcing the Board's order,held that the employer had failed to make any effort to prove affirmatively that there was novalid compliance by the union with the Act,and that the court was careful to point out,ihat if,on a petition for enforcement,'itwas made to appear to the court by positive proof that theBoard had taken jurisdiction of a charge made by a noncomplying union,and had ordered anemployer to bargain with it, the court would not enforce such an order.Counsel for the Respondent argued that by its holding that compliance is not a litigableissue,and that no evidence thereon can be introduced in an unfair labor proceeding, the Boarddenied to a respondent his right of judicial review as to this determination of the Board,which so vitally affected the rights and duties of the Respondent He further argued that hesought to prove that the Union,by Gus Brown,had perpetrated a fraud upon the Board in itsdetermination of the compliance status of the Union,and that the Respondent was entitled toprove this fraud in this proceeding,which could not be brought except for the prior determina-tion of the Board, that the Union had in fact complied with the Act.He insisted that the Respondent had the right to protect himself in this proceeding, which iscivil in nature, against the fraudulent conduct of the Union.He rejected the Board's interpre-tation of the legislative scheme, which would afford the Respondent a remedy only through theremote and independent agency of the justice Department via a criminal prosecution,in whichthe perjurious nature of the affidavit would have to be established to the satisfaction of a jurybeyond a reasonable doubt.He argued that the Respondent had the right to prove the fraud inthis civil proceeding,and that the Department of justice had its right to conduct a criminalprosecution on the same facts,if it so desired.He denied that the legislative scheme envisagedthat the Department of justice would be the sole agency of the Government responsible fordetermining the truth or falsity of the affidavits required by the section.He contended thatCongress took cognizance of the basic fact that boards which exercise judicial functions, likecourts, of their very nature,have a duty to themselves,to the Government,and to the publicto proceed with care and deliberation to be reasonably sure that their decisions and mandatesdo not become instruments of illegality,because of frauds that may be perpetrated upon them.He denied that the Board as a quasi-judicial body had the right to accept affidavits filed withit,without regard to their truth or falsity,and on the basis of such affidavits administrativelydetermine that a union was in compliance with the Act,and that such a union could institute aproceeding before the Board against a respondent, and in the ensuing proceeding,deny to theRespondent an opportunity to prove that the affidavits which were a condition precedent to theproceeding,were false.The Trial Examiner stated that he felt constrained by the weight of authority contained inthe decisions of the Board and the courts to strike the Respondent's first and third affirmativedefenses,and a portion of the second.However,he stated that he would permit the Respondentto make an offer of proof of the matter,which it intended to introduce under the defenses, inorder that the legal question involved might be presented to the Board and the courts withclarity.7Thereafter the Respondent offered to prove that at the time Gus O.Brown,officer of theUnion,made his affidavit pursuant to Section 9 (h) of the Act,that Brown was a member ofthe executive committee of the Civil Rights Congress,which could be proven to be a well-known Communist organization;that Brown was also a sponsor of the American Youth forDemocracy,a successor group to the Young Communist League, andthat manyof Brown'scosponsors of the aforesaid League were then on trial at Los Angeles charged with teachingthe overthrow of the United States Government;that the Union was expelled from the C.I.O.as being a Communist-dominated Union,that Brown was arrested as a Communist who hadfailed to register as such pursuant to an ordinance of the city of Los Angeles,which required7 The transcript of testimony contains several minor errors in reporting the arguments ofcounsel and the remarks of the TrialExaminer on this point,e.g. line 22 page 11, "defensive"should read"offensive";line 17 page 23, "irregularity"should read"regularity"; line 23page 28, "reserve"should read"preserve." Since the errors are obvious in their context,no formal order of correction will be entered except on motion of counsel. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch registration,and was discharged when the Appellate Division of the Superior Court ofCaliforniaruled that the registration ordinance was unconstitutional;that the"PeoplesWorld" on many occasions quoted Brownas protesting against the arrest ofnumerous Com-munist officials;that Brown was a member of the committee to elect L.C. Monjar to the LosAngeles city council as the Communist Party candidate for that office.On the basis of prior decisions of the Board and the courts,this offer of proof was rejected.Motions to strike addressed to other portions of Respondent's answer were denied.C.The bargaining by the parties1.Prior to the first chargeGus O.Brown, previously referred to, was the sole witness for the General Counsel, andHarry Mitzenmacherwas the sole witness for the Respondent.These two men had conductedall the negotiations between the parties.In their testimony they agree substantially as to thechronology of the various bargaining meetings,but disagreed as to certain phases of certainconferences.Accordingto the testimony of Brown,he kept a dailybusiness diary at his office in whichhe noted various events connectedwith hiswork,such as telephone calls.He also kept asmallpocket diary in which henoted appointmentswhich he made.Refreshing his recollectionconstantlyfrom these diaries, hewas able to furnish a detailed narrative of his efforts tobargain with the Respondents Brown testifiedthat on June5, 1951,9 approximately 10 daysafter the election and approximately 20 days beforethe certification of the Union,he sent aletterto the Company which enclosed a copy ofa proposedcontract. 10 On July2, Brown calledMitzenmacher who had handledlabor relationsfor the Company prior to theelection,and who,Brown,understood,would be therepresentativeof the Companyin bargaining negotiations.He was unableto reach Mitzenmacher. A telephone call on thefollowingday afforded him theinformationthatMitzenmacher was out oftown and would return in about 10 days. He wasdirected to call again.In the courseof this phone call he askedfor Erenberg,the owner ofthe Company, but was told that he, too, was not in On July 11 he called the Company againand was toldthatMitzenmacherwas not inLater in the day, Mitzenmachercalled Brown,and an appointment was made.The date for which thisappointment was made is not clearin therecord.On July 20,Brown phonedMitzenmacherwho said thathe didn'twant to do anything aboutnegotiating a contract because at that time there was a petition pending before the Board,filedby the Union,asking for a certification of it as representative for other employees inRespondent's plant. Brown requestedMitzenmacher to discuss the contractfor the employeesin the plant forwhom the Unionhad been certified.Mitzenmacher said he did not want to'Brown's office diary was available to both parties in the course of the hearing.As Brownrefreshed his recollection,counsel for the Respondent joined with counsel for the GeneralCounsel in examining the diary,page by page.At the conclusion of the direct examination,theentirediarywas given to counsel for the Respondent for his examination prior toBrown's cross-examination.A different situation arose as to the witness'use of thepocket diary. Thispocket diarywas first mentioned in the cross-examinationof Brown. At one pointcounsel for the Re-spondent challenged a statementmade by Brown, and the witness said he hada note concern-ing the eventin hispocket diary.Counsel forthe Respondent then requested the witness toproduce the pocket diary,whichhe did.Thereafter counsel for the Respondent requestedBrown to refer to certain pages of the pocket diary.All pages of the pocket diarywhich thewitness thus used to refresh his recollection on cross-examination were open to the inspectionof the General Counsel andcounsel for the Respondent.However, counsel for the Respondentmade various motions for inspection of all pagesof the diary,and also made a motion fordiscoveryof the diary.Both Brown and the General Counsel objected to the Respondent's un-limited and unrestricted examination of the pocketdiary. The TrialExaminer ruled that un-der the circumstances he would limit the inspectionof the diaryby counsel for the Respond-ent to those portionsof the diaryconnected with the examination of the witness.Respondentnoted his exception to this ruling.9All the bargaining conferences and phone calls incident thereto occurred in the periodJune 1951 - May 1952.For the sakeof brevitythe years of dates in this portion of the reportwill be omitted.toLetterof June 5, 1951,isGeneral Counsel's Exhibit No. 17 and thecontract is GeneralCounsel'sExhibit No. 18.Hereafter in referring to exhibits,those of the General Counselwill bedesignated by the letters"G C" and thoseof Respondent by the letter "R". DERENSON'S281discuss the contract in regard to those employees,as the terms of the proposed contractwere too harsh.On July 25 Brown called Mitzenmacher again but was told that he was notin.Though he left a request that Mitzenmacher call hun, he did not hear from Mitzenmacherduring the day. On the next day he telephoned Mitzenmacher,and asked him if the Board hadnotifiedMitzenmacher that the Union had withdrawn its petition concerning the other em-ployees.Mitzenmacher said that he had not been so notified.Brown asked for a meeting withMitzenmacher,but the latter countered by requesting Brown to call on the following Monday.On the following Monday,July 30, Brown telephoned Mitzenmacher,who informed Brownthat he had not heard anything about the petition for the other employees being withdrawn. Ap-parently sometime after July 30, an agreement was effected between Brown and Mitzenmacherfor a meeting on August 14. On that day Brown went to the plant to confer with Mitzenmacher.He was accompanied by Cuaron,a union representative,and three employees,composing thebargaining committee of the employees in the appropriate unit. Mitzenmacher came from hidprivate office and told Brown that he did not wish to speak to the group,that his appointmentwas made with Brown alone. Brown protested,stating that the employees were interestedand had a right to be present.However,after conferring with the committee,Brown toldMitzenmacher that the Union would not make an issue of the presence of the employees, andhe alone would confer with Mitzenmacher.Mitzenmacher then told Brown to call him foranother appointment at which the men would confer.On the following day, Brown telephonedMitzenmacher and was told'by the switchboard operator that Mitzenmacher was not in. Herequested that Mitzenmachei'call him, but he received no return call. On August 16. when hephoned Mitzenmacher,he was told the latter was tied up,and that Mitzenmacher would callBrown later. However Mitzenmacher did not call.On August 17, Brown reached Mitzenmacherby phone.Mitzenmacher said he was going away for a week and that he would see Brown onAugust 28.On August 28, Mitzenmacher's secretary called Brown and requested that their appointmentbe postponed until the 29th.On August 29 Mitzenmacher and Brown met at the latter's office for the purpose of negotiat-ing a contract.At this conference Brown produced his copy of the proposed contract, andMitzenmacher and Brown discussed the contract.ttIn the course of this discussion the men discussed all the provisions of the contract to thebottom of page 4.This discussion covered recognition,hiring procedure,checkoff of member-ship dues,authorization to check off dues, recognition,union shop,division of work, seniority,promotions,transfers, discharge. Brown testified that on the contract(GC 18)he made nota-tions from time to time.These notations were made on July 17,August 29,and September 10,dates upon which the parties met and discussed the provisions of a contract Brown statedthat his notation"OD" on the contract meant that the Company accepted that particular pro-vision, and the "No"indicated that the Ccqnpany objected to that provision. At the conclusionof the conference of August 29, Brown requested Mitzenmacher to meet with him again.Mitzenmacher told Brown to phone him later for an appointment.On September 4 Mitzenmacher's secretary called Brown and canceled an appointment whichthe men had made for that day,saying that Mitzenmacher was ill and that he would call Brownlater.On November 14 Brown called Mitzenmacher and asked the latter why he had not heard fromhim Mitzenmacher stated that he was"snowed under" by his business affairs.Mitzenmachersaid that the new proposed contract which had been prepared 6y the Union and sent to theCompanyl2 was not acceptable but that he was willing to talk about it.On November 28 Brown called Mitzenmacher again,but the latter was not in.Though herequested that Mitzenmacher return his call, he received no such call.There appears to havebeen no contact between the parties between November 28, 1951, and January 4,1952 On thelatter date, Brown called Mitzenmacher,who stated that he could not agree to a meeting atthat time as he was tied up Mitzenmacher told Brown to call him again.On January 8 and 9Brown called Mitzenmacher,who was not available,and although he left a request for Mitzen-macher to call, the latter did not call Brown. On January 10, 1952, Brown called Mitzenmacherin the morning,and again around noontime without reaching him. In the afternoon Brown wassuccessful in reaching Mitzenmacher,who said that he would meet with Brown on the followingMonday but that Brown should call before leaving his office for the appointment.On January14, thedateoftheappointment.Brown'soffice received a message from Mitzenmacher's office,canceling the appointment for that day.Brown called Mitzenmacher,and an appointment wasmade for the next day at 3 p.m. On the following day, at the appointed time, Brown went toMitzenmacher's office.The latter's secretary informed Brown that Mitzenmacher had beenThe contract discussed by the parties is GC 18.This proposed contract is GC 20 in evidence. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled away.Brown was indignant at not being notified of the canceled appointment,and Mitzen-macher's secretary said that Mitzenmacher would callBrown and explain thesituation. OnJanuary 17 Brown called Mitzenmacher and made a new appointment for January 21. In thecourse of this telephone conversation Mitzenmacher apologized for the failure of his office tonotify Brown as to the cancellation of the prior appointment:'On January 21 Brown and Mitzenmacher met at the latter's office. Brown had his copy ofthe new 'proposed contract (GC 20) before him as the men talked. The representatives thendiscussed this contract with Brown continuing to make his notations on his copy of that docu-ment. On that day the parties discussed all remaining terms of the contract. Pursuant tothese discussions. Brown prepared a third proposed contract and submitted it to the Companywith a covering letter on January 24, 1952. 13 This new contract embodied the provisions uponwhich the parties had agreed and eliminated all those to which the Company had taken objection.The letter of transmittal dated January 24, 1952, stated that Mitzenmacher and Brown hadagreed to discuss the matters of a wage increase and insurance on January 28, 1952. On thatdate Brown called Mitzenmacher and was told that the latter was not in. Though he left a re-quest to call, Mitzenmacher did not call him, so Brown called Mitzenmacheragain.On thisoccasion he reached Mitzenmacher, who told him that he would probably be able to meet onthe following dayMitzenmacher asked Brown to call him again On January 30 Brown calledMitzenmacher but the switchboard operator informed him that Mitzenmacher was not in butwas expected later in the day, and that Mitzenmacher would call Brown. He received no suchcall.On February 1, when Brown telephoned, the switchboard operator told him that Mitzen-macher was in the building somewhere and would call Brown later, but he received no call.Later in the afternoon Brown talked to Mitzenmacher, who told Brown that there was somequestion as to whether the Union represented the employees Mitzenmacher stated that he hadheard that the employees were dissatisfied with the representation afforded them by the Union,and that Teamsters Local No. 196 was active in the plant, and that Mitzenmacher was going tophone Dewberry, representative of the Teamsters, concerning the situation, and that Brownshould call Mitzenmacher on the following Monday or Tuesday. On February 6, Brown receiveda message from Mitzenmacher that his appointment with him for that day was canceled, andthat Brown should call Mitzenmacheragain.On February 7 Brown called Mitzenmacher again.The latter said that he was getting some "squawks" from the men about the representationafforded them by the Union. Mitzenmacher said he would meet with Brown on the followingTuesday, February 12 On the latter date Brown called Mitzenmacher who said that he didn'tknow whether he wanted to meet with Brown or not Mitzenmacher again mentioned the activityof the Teamsters' Local and Teamsters' Representative Dewberry. Brown told Mitzenmacherthat the Company was required by law to bargain with the Union, and that the Company waslegally refusing to bargain. Mitzenmacher denied that the Company was refusing to bargain,and stated that if Brown would call him at a later date, Mitzenmacher would give Brown theCompany's position as to whether he would meet with Brown or not. On February 15 Brownwas unable to reach Mitzenmacher On February 19, after he had talked to Mitzenmacher afew moments, Mitzenmacher broke off the conversation, saying that he would call Brown backin a few minutes. He did not call back. On February 21, 22. 25, and 26, Brown called Mitzen-macher and was told that the latter was not in. On each occasion he left a request for Mitzen-macher to call him, but he received no call in reply.2.Thecharge in Case No.21-CA- 1352,and its withdrawalOn February 27, 1952, the Union filed its charge in Case No.21-CA-1353, alleging that theCompany had since June 25,1951, and at all times thereafter, refused to bargain in good faithwith the Union.On or about March 28,1952,Max Steinfeld, field examiner of the Board, had a conferencewithMitzenmacher in regard to the duty of the Company to bargain with the Union. Theevidence as to the tenor of this conference is scanty.However as a result of the conferenceMitzenmacher on March 28,1952, wrote a letter to Brown stating that"after our conversa-tionswithMr.Steinfeld of the National Labor Relations Board,we shall again attempt tonegotiate with you for the purpose of attempting to arrive at a mutually satisfactory agree-ment.If you will contact the undersigned,we shall attempt to set up an appointment to go intothismatter further"14 On March 31,1952, Steinfeld addressed a letter to the Union stating,"Since Mr. Mitzenmacher has not indicated that he is ready to resume negotiations with youand bargain in good faith,itwould seem advisable that the above-numbered charge be with-IsThe contract submitted on this dateis GC22 in evidence.14 GC 2. DERENSON'S283drawn by you." Enclosed in this letter weretwo copies of the Board's withdrawal form, whichwhen signed would effectuate withdrawal of the charge in Case No 21-CA-1353.15On April 1, the Union executed and transmitted to the Board the withdrawal request in theabove-numbered case. The withdrawal request was approved by the Regional Director on thefollowing day. i53Bargaining by parties resumedAlso on March 31, Brown called Mitzenmacher again and asked hint to agree to a date uponwhich the bargaining conferences would be resumed. Mitzenmacher said that he was very busy,and asked Brown for a "rain check." He asked Brown to call him in the following week. OnApril 9 Brown was again unsuccessful in reaching Mitzenmacher. But on April 10 he talkedto Mitzenmacher, and the men agreed upon an appointment for April 14On April 14 Brown and Mitzenmacher met in the latter's office. The representatives pro-ceeded to a discussion of wages. Brown asked Mitzenmacher what wage increases had beengranted to the employees by the Company since January 1950. He explained that he needed theinformation,because the Wage Stabilization regulations placed limits on wage increases andthose previously granted had to be taken into consideration. Mitzenmacher stated that he hadgiven some raises to the employees and was willing to give a general raise, but that he wanteda long term contract on wages.Brown said he was not prepared to come to a final understand-ing on wages until he had an opportunity to examine the wage data, which he was then request-ing.Mitzenmacher said that he would have the wage data prepared for Brown. With respectto employee insurance, Mitzenmacher said that he thought the Company could agree to theproposed insurance provision, but he wanted to check the insurance provision as comparedwith the insurance provision contained in the Teamsters' contract covering the employeesin other units. The conference ended with the understanding that the Company would preparethe wage data requested by the Union,and that another conference would follow after Brownhad an opportunity to evaluate the data.On the following day Brown called the Company. He was not able to reach Mitzenmacher,so he asked the switchboard operator if the wage data which he had requested of Mitzenmacherhad been prepared She said that it had not been prepared as yet, but would give Mitzenmacherthemessage that Brown had called and asked for the wage data. On April 16 Brown calledMitzenmacher again but was unable to reach him, and received no return call though it wasrequested. On April 16 Brown called Mitzenmacher three times in regard to the wage data,and was told that Mitzenmacher was not in on each occasion. Brown called regarding thedata on April 17, 22, 23, and 29. Each time he was told that Mitzenmacher was not in andthough he requested that Mitzenmacher call him, he received no call from Mitzenmacher.4The charge in CaseNo. 21-CA-148Brown testified that he never received the wage data, and that no further meetings wereheld with representatives of theCompany On May 6, 1952,the Union filed its charge in CaseNo-21-CA-148, allegingthat the Companyhad sinceJune 25, 1951 and atall times there-after,refused to bargain in good faithwith the Union,and that the Employer had refused tosupplythe Unionwith certain requested wage data.On June 12, 1952,the Regional Director of the Board by letter to Derenson's notified theCompany thatthe chargeinCase No 21-CA-1353 had previously been withdrawn upon theassuranceby the Company that itwould bargain in good faith with the Union,and that since itappeared that theCompanyhad not bargained in good faith with theUnion, thecharge in CaseNo 21-CA-1353 hadbeen reinstatedThe General Counsel also offered in evidence a letteraddressed to the Board from SamuelA Miller,counsel for the Respondent, dated June 18,1952Thisletter stated that Derenson's desired to have a formal hearing on the charges ofunfair labor practices,rather than to sign a"Settlement Agreement"in which it would admitthe violations,which it emphatically denied As to the Respondent's reasons for its course ofconduct,the letter stated:In the opinion of the writer there has been a substantial change in the personnel andin the number of employees of Derenson's who would now be involved so as to dispute thefact that Furniture Workers, Upholsterers and WoodworkersLocal 576is now a collectivebargaining representative of the employees involved.15 This letter is GC 3.is This withdrawal request is GC 5. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDP. S. There are other reasons for questioning the qualification of Local 576 to be thepresent bargaining agent for employees of Derenson's,which will be presented at.theformal hearing if one is required to be heldBrown testified in a frank and straightforward manner.As will later appear,to a largeextent,his testimony is not denied by Mitzenmacher Brown's day-by-day recital of hisefforts to bargain with the Respondent was extremely convincing.I credit his testimony.As stated previouslyi Harry Mitzenmacher was the sole witness for the Respondent. Hetestified that he is employed by David Erenberg,who is either the owner or the principalfigure in 5 manufacturing concerns These firms are Derenson's, State Manufacturing Com-pany,Progress ManufacturingCompany,Pearl SpringCompany,and Walter ManufacturingCompany.Derenson's, State, and Progress are all located on Medford Street,Los Angeles,in 4 buildings covering an area of approximately 80,000 square feet. Mitzenmacher is thecomptroller,and an officer or management official in all 5 companies. There are about 450employees in all the Erenberg enterprises.Mitzenmacher testified that Derenson's in May 1951 was a comparatively new concern. Ithad a total of approximately40-45employeesThe Company began operations about May 1,1949, with one manufacturing unit.Approximately a year later a second unit was added. Whenthe second unit was organized the operations of the plant at Indiana Street became a "feeder"operation to the other enterprises;itmade parts for assembly in the other plants. In May 1951Derenson's had 23 employees. At the date of the hearing the Company employed a total forceof approximately 160 employees,145-150 being in the production and maintenance unit. Whileitwas at the Indiana Street address,Derenson's engaged in three distinct manufacturingoperationsforeach ofwhich there was a separate department.A metalworking departmentmanufactured angle irons, and metal parts for lawn swings,studio couches, and other furnitureof that type.A woodworking section, in a crude way, constructed box springs for the sametype of item.A paint striping department painted canvas with color designs suitable for use inthemanufacture of outdoor furniture.All operations of Derenson's were moved from IndianaStreet to Medford Street on approximatelyJuly 1, 1951.Mitzenmacher stated that Derenson's line was expanded after all operations were moved intothe Medford Street location.At the time the move was made,all the manufacturing equipmentwas moved and the Company retained the same supervisors and the same force of employees.Mitzenmacher testifiedthat he hadsupervision of all the details of the moving,includingthe transfer of light,power,heat,and telephone facilities and the placement of the machinery.Mitzenmacher said that while this was in progress Brown came to the Medford Street office.Brown asked if the move would mean any change as far as the Union was concerned.Mitzen-macher told him that there was no change in the situation, merely a change in the location.Brown asked permission to go into the plant and talk to the employees Mitzenmacher deniedhim that permission.Brown then requested that the two men discuss a contract immediately.Mitzenmacher told Brown that he had not expected him and wasverybusy with the moving,and asked that such a meeting be deferred.A few dayslater a charge of unfair labor practicewas filed against theCompanywith the Board.Itwas stipulated by the parties that an unfairlabor practice charge,CaseNo. 21-CA-1145,was filedon July 3, 1951,alleging that theEmployer had failed to bargainwiththe Union.On September 12, 1951, this charge was with-drawn with the approval of the Regional Director.During July Mitzenmacher met with Brown at the company office.Brown asked if Mitzen-macher had had a chance to study the contract which'had been sent to the Company.Mitzen-macher told Brown that he had mislaid the contract or perhaps had thrown it in the waste-basket,and asked for another copy.Mitzenmacher explained that he had not thrown the contractin the wastebasket with the intention of not negotiating with the Union.At this meeting Mitzen-macher stated to Brown that he had not had a chance to study the contract and asked Brown ifthe contract represented the Union's positionBrown answered in the affirmative.Mitzen-macher requested time to study the proposal This conference lasted about a half hour.Mitzenmacher denied that in the course of this conference he refused to discuss wages or anyother term of the contract.He also denied that at any time he gave instructions to the switch-board operator that he was"not in"to Brown.He explained that occasionally he instructs theswitchboard operator that he does not wish to be disturbed,but he never made any specialarrangement as to Brown.He also explained that his duties require him to be absent from theoffice a great deal of the time.During July the Union filed a petition for certification as representative, for. Qther ofDerenson's employees than those in the unit for which the Union had been certified. In oneof the meetings,Mitzenmacher told Brown that he would prefer to await the outcome of anelection in the other unit before proceeding to negotiate concerning the contract for the unitforwhich the Union had been certified. He stated that if the parties were to negotiate they DERENSON'S285might as well negotiate for all the employees at one time.Mitzenmacher explained that atthat time.July 1951,the employees for whom theUnion hadbeen certified were segregatedfrom the other employees.They were in a different room and no commingling occurred.Shortly after July, however,the operations of the Company were expanded and the lines ofsegregation were not so well defined.The canvas striping section was eliminated,and theother sections overflowed into the other departments.On August 14, 1951, Mitzenmacher's secretary accounced that Brown was at the plant toseem him.Mitzenmacher went out of his office to see Brown and found him in the company of4 or 5 employees.Mitzenmacher was shocked to see the employees with Brown as he expectedonlyBrown.He told Brown that there was not room in his office to accommodate all theconferees and that he would not meet with them.He pointed out that his agreement was tomeet with Brown alone.Mitzenmacher testified that Brown claimed that he had a right tohave some of the employees with him at the conference.Mitzenmacher told Brown that hecouldn'tmeet with him that afternoon with the employees present.Mitzenmacher told Brownthat if he insisted upon having a committeewith him,there were probably managementrepresentatives who Mitzenmacher should invite.Mitzenmacher stated that he canceled one appointment to meet with Brown when he wascalled out of town unexpectedly.He explained that he goes out of town quite frequently tovisitWalterManufacturing Company, one of Erenberg's companies,which is located atOakland,California.He also makes trips to Eureka,California,concerning supplies oflumber,and trips to the South in regard to textiles.He also makes trips to San Francisco inregard to steel supplies.During the summer and fall of 1951 he made 3 or 4 tripsto New Yorkin regard to Government contracts.Mitzenmacher estimated that during the periodJuly 1, 1951,toDecember31,1951, that he hadmade 10 or 12 tripsout of LosAngeles. He furtherexplained that in the same period State Manufacturing Company engaged a great deal of histime.At that time Erenberg was negotiating for the purchase of the interest of an opposingfactionwithintheCompany.The negotiations arose in July 1951 and were completed onSeptember16, 1951.Mitzenmacher handled all these negotiations for Erenberg.On August 29,1951, according to Mitzenmacher,Brown and he met at his office and engaged in a conferencewhich lasted approximately 3 hours.On this occasion Mitzenmacher went through the contractwhich had been submitted 17 and gave his objections,reasons, or counterproposals as to eachparagraph of the contract.He stated that no agreement as to any of the provisions werereached at this conference,but that he merely statedthe Company's position.He said thatin these meetings he sought to obtain a contract similar tothe Company's contract with theTeamsters.On September 10 another meeting took placewithBrown.The new contract(GC 20)had beenmailed tohim on October19.On September 10, he completed the task of giving Brown hisposition and counterproposals as to every provision of the contract.At the conclusion of astatement of his position, it was agreed that Brown would redraft the proposals in anotheragreement,which wouldbe submitted to the Company as the basis for further negotiations.Mitzenmacher testified that he had told Brown that he was sure there would be no troublewith wages,that the principal objectionof the Companywas to other proposals contained inthe first proposed contract.Brown agreed that the representatives shguld have no trouble onthe subject of wages.On November 14 Brown andMitzenmacher met again.On this date theconferees had before them the new contract(GC 20).Mitzenmacher again went over thecontract paragraph by paragraph,and made counterproposals to some sectionswhich Brownhad not eliminated from the previous contract(GC 18).In the courseof thisconference Brownnever indicated the reaching of any agreement.Mitzenmacher explained that he did the talkingand Brown did the listening.Mitzenmacher stated that he might have agreed to particularparagraphs in the course of this discussion, but he had not agreed to the contract in general.Mitzenmacher stated that he received the last proposed contract(GC 22)in a letter datedJanuary 21,1952.Shortly after receiving it, he was notified by the employees,through themeans of a petition which was given to him,that they did not wantthe Companyto bargainwith the Union.This petition,signed by 22 employees,reads as follows:This letter is written by and on behalf of your employees who were formerly at theplant located at 1522 N. Indiana Street,Los Angeles, California,and who are now em-ployed by theplant at 2619-2623 MedfordStreet.We are informed that FurnitureWorkers Local576, Independent,is presently certifiedas the collective bargaining agent on ourbehalf. Thiscertification is not recent,since we,the undersigned employees,have absolutely no wish tobe representedby GusBrown'sorganization.We wish toemphaticallystate that we, the undersigned,do not belong totrThis contract is GC 18 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 576; we do not desire to be represented by Local 576; and we refuse to be repre-sented by Local 576.We feel that from the signatures attached to this letter you willclearly see that Local 576 does not have any majority among us, and in fact does nothave any substantial minority among us. (R 25)Upon receipt of the petition Mitzenmacher notified Brown, with whom he had an appointment,that he did not wish to do anything further in regard to negotiating until he had an opportunityto investigate the matter of the petition.Shortly thereafter the Company was served with anunfair labor practice charge which had been filed by the Union against the Company. 1sA few days after receipt of the charge,Max Steinfeld,field examiner of the Board,contactedMitzenmacher.Mitzenmacher went to the offices of the Board and conferred with Steinfeld,telling him about the petitionwhichhe had received from the employees.Steinfeld told Mitzen-macher that the petition signed by the employees had no effect on the situation,and the posi-tionof the Board was that the Company under the law was required to bargain with thecertified bargaining agent of its employees.As the result of this conference with Steinfeld.Mitzenmacher sent to the Board the letter previously referred to, 19 stating that in the lightof the charge the Company would attempt to bargain with the Union With that understanding,the charge was withdrawnby the Union.Mitzenmacher stated he met with Brown again on April14, 1952.At that meeting Brownrequested the wage data previously mentioned.However,of the employees who had beenworking for Derenson's on May 27.1951, and who had engaged in the election,only threewere working for Derenson's on February 28. 1952.There had been a large turnover ofemployees since the election ofMay 25, 1951Mitzenmacher testifiedthat shortlyafter the meetingof April 14, 1952, he conferred withcounsel for the Company, and that thereafter,acting on advice of counsel,he did not meetwith Brown,supply the wage data, or answer Brown's letters,because hehad decided itwould be morally and legally wrong to conclude a contract with the Union in the face of theemployees'objections as represented by their petition.On cross-examination,Mitzenmacher stated that the contract(GC 22)represented a completeagreement between himself and Brown reached in the conference of November 14. He statedthat at all times both Brown and he understood that the questions of wages and insurancewould be noproblem. He told Brown that since the employees. of the Companywere organizedin other unions, and the Company was then paying the union scale, that no reasonable wagerequest would be refused by the Company.Mitzenmacher admitted that at the time he received the petition of the employees whichrepudiated the Union, he suspected that the Teamsters'Local hadcirculated the petitionamong the employees.He talked to Dewberry,the Teamsters'representative,about thepetition,butDewberry would only say that he had talked to all the employees at a meetingand that they were in favor of the Teamsters'Union Later Mitzenmacher learned that theTeamsters had in fact circulated the petition.Mitzenmacher also stated that he had changedthe rates of pay of some employees in the unit without consulting Brown.These wage in-creases were not of a nature which required Wage Stabilization Board approval.Mitzenmachersaid that the number of employees between May 15, 1951, and April 15, 1952, was substantiallythe same.However, after the latter date there was an increase in the working force becausethe Company had obtained some Government contracts, and at the time of the hearing therewere approximately 80-85 persons in the unit.Concluding FindingsAs previouslynoted,Brown testifiedcredibly. His testimonyfurnished a detailedaccountof the Union'sefforts to bargain withthe Company,and a detailedaccount of the dilatorytactics by which the Company thwartedthe Union's efforts.His testimonyis a narrative oftelephonecallswhichwere not returned and of appointmentswhich were not kept by theCompany.Mitzenmacher,by inference, admittedthatmuchof Brown's testimony as to thedelay in bargaining was true.Mitzenmacher sought to excuse theCompany's constant delayof negotiations by explainingthat he was very busy on otherphases of Erenberg's activities.Even if true,that is not a valid excuse for denying to the employeesthe benefits of the Act.Itwas theduty of the Company to furnisha negotiatorwho could conduct negotiations withthe Union withreasonable dispatch.However I am not persuadedthat Mitzenmacher's failuretomeet promptly with Brown was due to Mitzenmacher'smultiplicity of duties or lack oftime.It is apparent that Mitzenmacherused everydevice to delay bargainingwith the Union,"This charge is dated February 26, 1952, Case No. 21-CA-1353.19GC 2 DERENSON'S287and met withthe unionrepresentativesonly when a furtherdelay would be a patent refusal tobargainMeanwhilethe employees, working withouta contract,became restive and ultimatelydissatisfiedwith the representative they had previouslyfreely chosen.It is clearthat theTeamsters' Local whichrepresented other employeesin theplant was ever present to fosterthis dissatisfaction. There isno evidencethat connectsthe Respondent with these efforts ofthe Teamsters, but it was a factor whichbecame usefulto the Companywhen, after7 monthshad elapsed without a contract between the Union andthe Company, the Teamsterswas ableto obtainthe signaturesof some of the employeesin the unit to a petition purportedly repu-diatingthe Union. The Companysuspected that the petition had been circulatedby the Team-sters, and later it learnedthat the Teamsters had, infact, circulated the petition,but never-thelessthe Respondent readily availeditself of this development to halt eventhe dilatoryand sham bargainingwhich, up to that point, it had afforded the Union. ThereafterMitzen-macher refused to meet with Brown, supplythe wage data Brown had requested, or to answerBrown's letters.Viewing thecourseof conduct of theRespondentin its entirety, I find that theRespondentnever bargainedin good faith with the Union, but on the contrary sought by atactic of delayand sham bargaining to embarrassthe Unionwith the employees,and to thusundermine the majoritystatusofthe Union.Icannot and do not credit Mitzenmacher'stestimonyas tohis reasonfor terminatingthemeetings with the Union. For 7 months,during which time the Union was the employees' overwhelming choice asrepresentative,Mitzenmacher had frustrated the Union's attempts at bargaining.In viewof that conduct,Icannot credithis statement that his refusal to recognizethe UnionafterApril 14, 1952,was promptedby moralor legal considerations. At the time the unfair labor practices werecommitted, the Union was the establishedbargaining agent.Under such circumstances, asubsequent loss of majoritystatusisconclusivelypresumed to be due to the employer'sunfair labor practices." The employees'petitionof February 4, 1952,was therefore in-effectiveto relieve the Employer of his dutyto bargainwith the Union. Nor was theRespond-ent relievedof his dutyto bargainwith the Unionbecause thenumberof employees in theunit hadbeen expanded.It is well-established law that once a majority has been establishedas a result of a Board-conducted eleiction by secretballot, the majorityis presumed tocontinuefor a reasonable length of time, normally for at least a year,despite personnelchanges thatmay occurthereafter.It has frequently been held that even a substantial turnoverof employees within theyear does not afford proof of a lossof majoritysufficient to rebutthispresumption. nUpon the entire record. Ifind thatthe Respondent on and after June 28, 1951, refused andfailed to bargain collectively in good faithwith the Unionwith respect to rates of pay, hoursof work, andother conditions of employment,thereby violating Section 8(a) (5) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connectionwith the operations of the Respondent described in section I, above, have a cl`o'se, intimate;and substantial relation to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,itwill berecommended that the Respondent cease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of the Act. Having also found that the Unionrepresented,and now represents,a majority of the employees in the appropriate unit, andthat the Respondent has refused to bargain collectively with it, the undersigned will recommendthat the Respondent upon request bargain collectively with the Union."See Superior Engraving Co., 83 NLRB 215.21 See The Century Oxford Manufacturing Corporation,47 NLRB 835, enfd.140 F.2d 541,cert.den. 323 U.S.714(60 percent labor turnover and attempted employee repudiation ofthe union before refusal to bargain); S.H. Kress & Company,88 NLRB 292,enfd.194 F. 2d449 (C.A. 6) (of 40 employees in the unit,only 7 had been on the election payroll);WorcesterWoolen Mills Corporation,74 NLRB 1071,enfd.140 F.2d 13(C. A. 1) (after the unionhadwon an election by a vote of 32 to 27, 12 employees left the respondent's employ);AetnaFire Brick Company, 56 NLRB 849(after the union had won an election by a vote of 29 to 28,16 new employees were hired). 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of theabove findingsof fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.Local 576,FurnitureWorkers, Upholsterers and Wood Workers Union,Independent,is a labor organization within the meaning of Section 2(5) of the Act.2.All production and maintenance employees,truckdrivers,warehousemen,and helpersin the plant located on Medford Street, U Los Angeles,California,excluding office andclerical employees,watchmen,guards, salesmen,professional employees,and supervisors.as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.Local 576,FurnitureWorkers, Upholsterers and Wood Workers Union,Independent,was on May 25, 1951, and at all times thereafter has been and is the exclusive representativeof all the employees in the aforesaid unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act.4.By refusing on June 28,1951, and at all times thereafter,to bargain collectively withLocal 576, Furniture Workers, Upholsterers and Wood Workers Union,Independent, as theexclusive representative of its employees in the aforesaid appropriate unit,the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act,as amended.5.By the aforesaid refusal to bargain.Respondent has interfered with,restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of the Act, andhas engaged in and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act,as amended.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendationsomitted from publication.]The address of the plant has been changed to the new address.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL bargain collectively upon request with Local 576, Furniture Workers,Upholsterers and Wood Workers Union. Independent,as the exclusive representativeof all employees in the bargaining unit described herein with respect to wages, ratesof pay,hours of employment,or other terms or conditions of employment,and if anunderstanding is reached,embody such understanding in a signed agreement. Thebargaining unit is:All productionand maintenance employees,truckdrivers,warehousemen,and helpersin the plant located on Medford Street, Los Angeles, California,excluding office andclerical employees, watchmen,guards,salesmen, professional employees, and super-visors, asdefined inSection 2 (11) of the Act.WE WILL NOT in any mannerinterferewith theefforts ofthe above-named union tobargain collectively with us or refuseto bargainwith said union as theexclusive repre-sentative of the employeesin the bargainingunit set forth above.DERENSON'S,Employer.Dated...............By..........................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.